            Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 1 of 12 PageID #:191
FILED
      AUG   14 20l9m
                                  UNITED STATES DISTRICT COURT
  THOMAS G. BRUTON                NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S. DISTRICT COURT              EASTERN DIVISION
                                                                                JUDGE BLAI(EY
        UNITED STATES OF AMERICA                                       MAGISTRATE JUDGE COX
                                                           No. 19 CR 586
                    v.
                                                          Violations: Title 18, United States
        BRITTNEY STOKES, and                               Code, Sections 1956(a)(1)(B)(i) and
        KENNETH NINALOWO                                   (h) and 1957(a)

                                              COUNT ONE

              The SPECIAL JANUARY 2019 GRAND JURY charges:

               1.        Beginning no later than in or about June 2016, and continuing until at

       least in or about    April 2}lg, at Chicago, in the Northern District of lllinois, Eastern
       Division, and elsewhere,

                                        BRITTNEY STOKES, and
                                        KENNETH NINALOWO,

       defendants herein, did knowingly conspire with each other and with other persons

       known and unknown to the Grand Jury, to commit an offense in violation of Title 18,

       United States Code, Section 1956, namely, to knowingly conduct and attempt to

       conduct a financial transaction affecting interstate and foreign commerce, which

       transaction involved the proceeds of a specified unlawful activity, namely, wire fraud,

       in violation of Title      18, United States Code, Section 1343, knowing that the

       transaction was designed in whole and in part to conceal and disguise the nature,

       Iocation, source, ownership, and control of the proceeds of said specified unlawful

       activity, and that while conducting and attempting to conduct such financial
       transaction knew that the property involved in the financial transaction represented
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 2 of 12 PageID #:191




the proceeds of some form of unlawful activity, in violation of Title 18, United States

Code, Section 1956(a)(1)(B)(il.

                                 Oueruiew of the Conspiracy

      2.      It was part of the conspiracy that, from no later than in or about    June

2016 to at least      in or about February   2018, defendants BRITTNEY STOKES and

KENNETH NINALOWO knowingly transported, transmitted, and transferred large

amounts of United States currency derived from            a   scheme   to defraud various
companies and schools throughout             the United States (the "business email
compromise scheme").

      3.      It    was further part of the conspiracy that members of the business email

compromise scheme sent emails to victim entities (such as College          A and Energy
Company A) from email addresses that were purposefully created to make the email

appear as   if it   were coming from a creditor company to whom the victim owed a

legitimate financial debt. Posing as creditors of the victim entities, members of the

business email compromise scheme caused the victim entities to wire transfer large

amounts of money in satisfaction of their debts ("fraud proceeds") to bank accounts

controlled by STOKES, NINALOWO, and their associates.

      4.      It    was further part of the conspiracy that STOKES and NINALOWO

opened the bank accounts that received the fraud proceeds in the names of fictitious

companies, which STOKES and NINALOWO had created.

      5.      It was further part of the conspiracy that, after the victim entities
deposited   the fraud       proceeds   into bank    accounts controlled    by   STOKES,



                                              2
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 3 of 12 PageID #:191




NINALOWO, and their associates, STOKES and NINALOWO: (a) transferred those

fraud proceeds to other bank accounts controlled by STOKES and NINALOWO;

(b) withdrew the fraud proceeds as cash; or (c) used the fraud proceeds to purchase

high value items, such as clothing, jewelry, plane tickets, and cars.

               The Disposition of the Fraud Proceeds Obtained from College A

       6.        It was further part of the conspiracy that, on or about June 8, 2016, at
NINALOWO's direction, STOKES incorporated a fictitious company called Steno

Logistics with the State of Illinois.

       7   .    It was further part     of the conspiracy that, on or about June 15, 20L6, at

NINALOWO's direction, STOKES opened a Bank of America bank account ending in

the number 4185 in the name of the fictitious company Steno Logistics ("Steno

Account 1"). STOKES and NINALOWO both had access to, and controlled all money

deposited into, Steno Account      1.


      8.        It was further part     of the conspiracy that, on or about June 18,2016, at

NINALOWO's direction, STOKES opened Chase Bank bank account ending in the

number 1612 in the name of the fictitious company Steno Logistics ("Steno Account

2"). STOKES and NINALOWO both had access to, and controlled all                       money

deposited into, Steno Account 2.

      9.        It   was further part of the conspiracy that, between on or about June g,

2016 and on or about June 30, 2016, one or more members of the business email

compromise scheme, posing as a representative of a legitimate creditor of College A

("Construction Company A"), caused College A to change the account to which it wired



                                                 3
      Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 4 of 12 PageID #:191




routine payments to Construction Company A to a different bank account controlled

by members of the scheme ("Fraud Account 1").

         10. It was further part of the conspiracy      that, on or about June 29, 2016,

members of the business email compromise scheme caused College A to wire transfer

approximately $3,37I,291 to Fraud Account         1.


         11. It was further part of the conspiracy      that, on or about JuIy 4, 2076, a

member of the business email compromise scheme wrote a check            in the amount of

approximately $398,220 from Fraud Account 1 to the fictitious company created by

STOKES and NINALOWO, Steno Logistics.

         12. It was further part of the conspiracy that, on or about JuIy 5, 20L6, at
NINALOWO's direction, STOKES deposited the $398,220 check from Fraud Account

1   into Steno Account   1.


        The Disposition of the Fraud Proceeds Obtained from Energy Company A

         13.   It was further part   of the conspiracy that, between on or about December

27   ,20L7 and on or about January 4,20L8, members of the business email compromise

scheme, posing as a representative of a creditor company to whom Energy Company

A owed a legitimate debt ("Energy Company B"), caused Energy Company A                 to

change the account to which      it wired routine payments to Energy Company B         to

Steno Account 2, which was controlled by STOKES and NINALOWO.

         14. It was further part of the conspiracy that, between on or about January
26, 2018 and on or about February 8, 2018, members of the business email




                                              4
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 5 of 12 PageID #:191




compromise scheme caused Energy Company             A to wire transfer approximately
$1,685,699 in fraud proceeds to Steno .Lccount 2.

      15. It    was further part of the conspiracy that,      in a series of financial
transactions between on or about January 26,2018 and on or about February 8, 2018,

STOKES and NINALOWO withdrew, transferred, and spent approximately $1.3

million of the approximately $1,685,699 in fraud proceeds that Energy Company A

had transmitted into Steno Account 2.

      16. It was further part of the conspiracy that the defendants and others
known and unknown to the Grand Jury did conceal and hide and cause to              be

concealed and hidden,    the purposes and the acts done in furtherance of         the

conspiracy, through the use of fi.ctitious company names, multiple bank accounts, and

other means to avoid detection and apprehension by law enforcement authorities.

      In violation of Title 18, United States Code, Section 1956(h) and   2.




                                         5
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 6 of 12 PageID #:191




                                    COUNT TWO

       The SPECIAL JANUARY 2079 GRAND JURY further charges:

       On or about JuIy 5, 2016, at Chicago, in the Northern District of Illinois, and

elsewhere

                              BRITTNEY STOKES and
                              KENNETH NINALOWO,

defendants herein, did knowingly conduct a financial transaction affecting interstate

and foreign commerce, namely, the deposit of a $398 ,22,0 check into the Bank of

America account ending in the number 4185, which financial transaction involved

the proceeds of a specified unlawful activity, namely, wire fraud, in violation of Title

18, United States Code, Section 1343, knowing that the transaction was designed in

whole and in part to conceal and disguise the nature, location, source, ownership, and

control of the proceeds of said specified unlawful activity, and that while conducting

and attempting to conduct such financial transaction, knew that the property

involved   in the financial transaction represented the proceeds of some form of
unlawful activity;

      In violation of Title 18, United States Code, Sections 1956(aX1)(BXi)    and.2.
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 7 of 12 PageID #:191




                                   COUNT THREE

       The SPECIAL JANUARY 2019 GRAND JURY further charges:

       On or about February 2, 2018, at Orland Park, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                 BRITTNEY STOKES,

defendant herein, did knowingly engage in a monetary transaction          in or affecting
interstate commerce in criminally derived property of a value greater than $10,000,

namely, the purchase of a black Mercedes Benz SUV, model GLC300C4, bearing VIN

WDC0J4KB3JF359032, such property having been derived from a specified unlawful

activity, namely, wire fraud, in violation of Title 18, United States Code, Section 1343;

      In violation of Title 18, United States Code, Section 1957(a).
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 8 of 12 PageID #:191




                                   COUNT FOUR

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

      On or about February 5, 2018, at Chicago, in the Northern District of Illinois,

and elsewhere

                              BRITTNEY STOKES and
                              KENNETH NINALOWO,

defendants herein, did knowingly conduct a financial transaction affecting interstate

and foreign commerce, namely, the issuing of a $50,000 from Chase Bank account

ending in the number 1612, which fi.nancial transaction involved the proceeds of a

specified unlawful activity, namely, wire fraud, in violation of Title 18, United States

Code, Section 1343, knowing   that the transaction was designed in whole and in part

to conceal and disguise the nature, location, source, ownership, and control of the

proceeds   of said   specified unlawful activity, and    that while conducting and
attempting to conduct such financial transaction, knew that the property involved in

the financial transaction represented the proceeds of some form of unlawful activity;

      In violation of Title 18, United States Code, Sections 1956(a)(1)(BXi) and2.
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 9 of 12 PageID #:191




                                    COUNT FIVE

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

      On or about February 7, 2018, at Chicago, in the Northern District of lllinois,

and elsewhere

                              BRITTNEY STOKES and
                              KENNETH NINALOWO,

defendants herein, did knowingly attempt to conduct a financial transaction affecting

interstate and foreign commerce, namely, a $100,000 wire transfer from CitiBank

account ending in the number 8021 to United Bank for Africa account ending in the

number 9352, which financial transaction involved the proceeds of a specified

unlawful activity, namely, wire fraud, in violation of Title 18, United States   Code,

Section 1343, knowing that the transaction was designed in whole and in part to

conceal and disguise    the nature, Iocation, source, ownership, and control of the
proceeds   of said   specifi.ed unlawful activity,   and that while conducting and
attempting to conduct such financial transaction, knew that the property involved in

the financial transaction represented the proceeds of some form of unlawful activity;

      In violation of Title 18, United States Code, Sections 1956(aX1)(B)(i) and2.
  Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 10 of 12 PageID #:191




                                      COUNT SD(

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

       On or about   April 25,2019, at Tinley Park, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                                 BRITTNEY STOKES,

defendant herein, did knowingly engage       in a monetary transaction in or affecting
interstate commerce in criminally derived property of a value greater than $10,000,

namely, the purchase       of a white Land Rover, model Velar S, bearing \IlN
SALYB2EX2A788056, such property having been derived from a specified unlawful

activity, namely, wire fraud, in violation of Title 18, United States Code, Section 1343;

      In violation of Tit1e 18, United States Code, Section 1957(a).
   Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 11 of 12 PageID #:191




                             FORFEITURE ALLEGATION

             The SPECIAL JANUARY 2019 GRAND JURY further charges:

       1.       Upon conviction of an offense in violation of Title 18, United States Code,

Sections 1956 and 1957 , as set forth in this indictment, defendants shall forfeit to the

United States of America any property involved in such offense, and any property

traceable to such property, as provided          in Title 18, United States Code, Section
e82(a)(1).

       2.       The property to be forfeited includes, but is not limited to, the following

specific property:

             a. approximately   $1,424,090.61.

             b. the approximately $175,909.39 in United States currency        seized from

                CitiBank account ending in the number 8021 on or about April 18, 2018.

             c. a white 2019 Land Rover, model Velar S, bearing VIN
                SALYB2EX2A788056, which was seized from defendant BRITTNEY

                STOKES by the FBI on or about July 25, 2079.

      3.        If any of the property described above, as a result of any act or omission

by defendant: cannot be located upon the exercise of due diligence; has               been

transferred of sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled      with other property which cannot be divided without difficulty,        the

United States of America shall be entitled to forfeiture or substitute property,        as
  Case: 1:19-cr-00586 Document #: 38 Filed: 08/14/19 Page 12 of 12 PageID #:191




provided in Title 18, United States Code, Section 981(a)(lXC) and Title 28, United

States Code, Section 2ail@).



                                                  A TRUE BILL:



                                                  FOREPERSON


UNITED STATES ATTORNEY




                                       72
